DETAILED ACTION
Claims 1-20 are pending. Independent claims 1, 6, 11, and 16 are amended. Claims 1-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/05/2022 were filed prior to this Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) are being considered by the examiner.

Examiner Notes/Objections
Independent claims 1, 6, 11, and 16 were objected to but now correctly recite “based on a storage size value of the plurality of objects.” Any objections are hereby withdrawn.

Statutory Review under 35 USC § 101
Claims 1-5 are directed towards a method and have been reviewed.
Claims 1-5 appear to remain statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 6-10 are directed toward a system and have been reviewed.
Claims 6-10 appear to be statutory as the system contains hardware.
Claims 6-10 are also statutory as they perform the method of claims 1-5, directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 11-15 are directed toward an article of manufacture and have been reviewed.
Claims 11-15 appear to remain statutory, as the article of manufacture excludes transitory signals.
Further, claims 11-15 remain statutory as they perform the method of claim 1-5, directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 16-20 are directed toward a system and have been reviewed.
Claims 16-20 appear to be statutory under 35 USC § 101 as they include hardware (a memory and one or more processors) as shown in the instant specification (p15: Memory 204 may include RAM, ROM, or other types of memory; p17: Processor 302 may be comprised of one or more hardware processors, or one or more processor cores).
Further, claims 16-20 appear to be statutory as they perform the method of claim 1-5, directed to significantly more than an abstract idea based on currently known judicial exceptions.

Claim Interpretation - 35 USC § 112
Claims 16-20 were interpreted under 35 U.S.C. 112(f) but have been amended, and their patent-eligibility is now based solely on 35 U.S.C. 101 due to its language of “memory” and “processors.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dolan et al., U.S. Patent No. 9,753,987 (published September 5, 2017; hereinafter Dolan) in view of Greenwood et al., U.S. Patent No. 11,023,535 (filed March 21, 2018; hereinafter Greenwood) in further view of Patel et al., U.S. Patent Application Publication No. 2021/0240678 (filed January 31, 2020; hereinafter Patel) in further view of Walsh et al., U.S. Patent Application Publication No. 2019/0087770 (hereinafter Walsh) in further view of Lymperopoulos et al., U.S. Patent Application Publication No. 2020/0286270 (published September 10, 2020; hereinafter Lymperopoulos).

Regarding claim 1, Dolan teaches:
A method for managing data in a file system over a network using one or more processors that execute instruction to perform actions, comprising: (Dolan FIG. 1, col. 6, lines 9-28: The system 10 includes a data storage system 12 connected to host systems 14a-14n through communication medium 18. In this embodiment of the computer system 10, and the n hosts 14a-14n may access the data storage system 12, for example, in performing input/output (I/O) operations or data requests. The communication medium 18 may be any one or more of a variety of networks; see also relevant Dolan col. 17, lines 36-44: A data block may be of any size including file system or database logical block size; see col. 7, lines 33-41: Each of the adapters may be implemented using hardware including a processor with local memory with code stored thereon for execution in connection with performing different operations)
providing the file system that includes a plurality of objects; (Dolan col. 17, lines 36-44: A data block may be of any size including file system or database logical block size; see FIG. 9, col. 5, lines 27-28 describing data portions comprising extents/sub extents/chunks)
providing a capacity value of the file system based on a storage size value of the plurality of objects; (Dolan col. 13, lines 11-22: determine amounts of the different storage tiers used to store an application's data, and thus the application's storage group; FIG. 6, col. 18, lines 19-42: The AP 204 specifies, for an associated SG 202 [Storage Group as in FIG. 6, relevant to the claimed 'file system'], a capacity upper limit or maximum threshold for one or more storage tiers; see then this passage detailing the claimed 'storage size' of the 'objects': The AP 204 in this example 200 includes limit 204a identifying a maximum or upper limit of storage for tier1, limit 204b identifying a maximum or upper limit of storage for tier2, and limit 204c identifying a maximum or upper limit of storage for tier3)
determining a threshold value based on the capacity value and a metric partition count; (Dolan col. 33, line 61-col. 35, line 9, see specifically col. 34, lines 13-28: The selection of promotion and demotion thresholds may be made by considering criteria including performance limits (e.g., response time, number of I/Os per time period, and the like) and capacity limits; The capacity limits may also be specified for each storage tier and may include capacity limits included in an AP for the affected one or more SGs [Storage Group as in FIG. 6]; see then col. 40, lines 40-53: a data movement policy based on promotion and demotion thresholds that may be determined using promotion and demotion scores for data portions; this may be performed by first determining a score for different portions of a storage space based on relative activity level and then constructing promotion and demotion histograms based on the different scores and the frequency of each; each of the data portions may correspond to a logical extent for which such scores are determined [this passage is relevant to the claimed 'metric partition count' as it teaches a threshold related to a number of data portions])
employing one or more traversals of the file system to determine a set of one or more metric partitions having a cardinality equivalent to the metric partition count, (Dolan col. 17, lines 36-44: A data block may be of any size including file system or database logical block size; FIG. 9, col. 22, lines 1-16: collect statistics on a grouping of "N" chunks also referred to as an extent, where N represents an integer number of chunks; col. 22, lines 17-24: An extent may be further divided into sub extents, where each sub extent is a collection of M chunks; col. 22, lines 25-63: each of the extents 254a-254n may represent an grouping of "N" chunks, where N=#sub extents/extent*M chunks/sub extent; see then FIG. 9, col. 5, lines 27-28 describing data portions as extents/sub extents/chunks; see then col. 66, lines 6-42 describing data portions in a manner relevant to the claimed 'cardinality equivalent to the metric partition count': the list of unassociated data portions may be traversed to determine whether there are a specified or sufficient number of data portions meeting one or more group formation criteria; The specified number of data portions indicating the minimum number of data portions meeting the criteria required to form a group may be predetermined and/or configurable; FIG. 23, col. 73, lines 50-67: At step 1702, the list of unassociated data portions may be traversed to select a set of data portions meeting group formation criteria)
wherein each metric partition is associated with one or more objects, (Dolan FIG. 9, col. 5, lines 27-28 describes data portions as comprising extents, sub extents, and chunks)
and wherein each metric partition is associated with a local storage size value that is equivalent to … threshold value; (Dolan FIG. 9, col. 22, lines 17-64, see specifically col. 22, lines 17-24: An extent may be further divided into sub extents, where each sub extent is a collection of M chunks; the sub-extent size may correspond to the smallest granularity of data movement; the sub extent size represents the atomic unit or minimum amount of data that can be operated upon when performing a data movement such as between storage tiers; see col. 22, lines 40-46: each of the extents 254a-254n may represent an grouping of "N" chunks, where N=#sub extents/extent*M chunks/sub extent)
monitoring one or more metrics associated with one or more activities that are associated with the file system; (Dolan col. 19, lines 23-26: Observed or collected data may be obtained as described in connection with FIG. 3 by monitoring and recording one or more aspects of I/O activity for each TD; FIG. 18, col. 56, lines 35-43: re-evaluation may be performed periodically (e.g., upon the occurrence of a predefined time interval), in response to measured or observed system performance reaching a threshold level (e.g., when the measured or monitored response time of the data storage system reaches a defined threshold level), in response to a user's manual selection, and the like)
determining one or more metric partition values based on one or more metric values associated with the one or more metric partitions, wherein each metric partition value is based on a portion of the one or more metric values associated with a portion of the one or more activities that are associated with a corresponding metric partition; and (Dolan FIG. 18, col. 56, lines 12-43 describes metrics and a combination of metrics: an embodiment may also consider the overall average utilization across all storage tiers. If the embodiment utilizes more than one overall performance metric, then step 1302 may include evaluating the combination of the overall performance metrics; see also col. 61, lines 1-39 describing activity levels for groups of data portions, see also specifically: Access density may be expressed as a metric, for example, such as a number of I/Os/unit of storage (e.g., number of I/Os/megabyte of storage or I/O rate (number of read or write operations/second) per unit of storage); such metrics may be used to determine a density rate by dividing the metric determined for a data portion by the size of a number of active subextents or sub partitions included in each data portion)
Dolan does not expressly disclose:
…a local storage size value that is equivalent to the threshold value;
and wherein the one or more metric partition values are aggregated for each metric partition that is a member of the set of metric partitions; and
generating one or more visualizations for the set of one or more metric partitions based on the aggregation of the one or more metric partition values for each of the set of metric partitions and configuration information that accounts for one or more of local circumstances or local requirements for a user, wherein the one or more visualizations are displayed on a hardware display.
However, Greenwood teaches a local storage size value that is equivalent to the threshold value. (Greenwood col. 8, lines 4-23: The resultant output can be a server suitability score providing one or more servers suitable for storage; an average of partitions per server computer can be calculated for a given customer, a variance can be applied to the calculated average, such as a 10% deviation from the average, and if the selected server computer [relevant to local storage size] is below an amount equal to the average plus the variance, then the server can be selected [this passage shows a threshold]; col. 7, lines 40-55 describe how this calculation is based on capacity (and a storage count) as required for the claimed 'threshold value': The capacity tracker 316 maintains a pool of available inventory in a capacity pool database 318. The capacity tracker 316 can also monitor capacity levels so as to know whether resources are readily available or limited. The capacity tracker 316 can also be used to track available space to store volumes within a block storage service 350)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the data portion management in Dolan with the capacity and suitability scoring and tracking shown in Greenwood.
In addition, both of the references (Dolan and Greenwood) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of distributed data storage and their associated capacities.
Motivation to do so would be to improve the functioning of the data portion divisions of Dolan with the emphasis in Greenwood on sufficient spread across server computers. Motivation to do so would also be to increase the overall efficiency of storage and access to volumes and to allow higher capacity throughput and a higher level of IOPS as seen in Greenwood (col. 4, lines 1-17).
Dolan in view of Greenwood does not expressly disclose:
and wherein the one or more metric partition values are aggregated for each metric partition that is a member of the set of metric partitions; and
generating one or more visualizations for the set of one or more metric partitions based on the aggregation of the one or more metric partition values for each of the set of metric partitions and configuration information that accounts for one or more of local circumstances or local requirements for a user, wherein the one or more visualizations are displayed on a hardware display.
However, Patel teaches:
and wherein the one or more metric partition values are aggregated for each metric partition that is a member of the set of metric partitions; and (Patel ¶ 0015: The metric storage 107 stores metrics and related data relevant to generating metrics for the data streams output by the activity tracker 103; FIG. 2, ¶ 0020-0022: The horizontal bucket enables the chunking of data into different partitions of the metric storage; ¶ 0024: The entry or row includes a metric count (e.g., the set_count of the example schema above); An aggregate metric can also be updated across partitions by summing or similar computing an aggregate value (e.g., a sum of the set counts across the partitions))
generating one or more visualizations for the set of one or more metric partitions… (Patel FIG. 1, ¶ 0018-0019: The engagement analyzer 109 can read from the metric storage 107 to collect metric information and marshal the information for further consumption downstream; receive the real-time metrics via an engagement metrics subscription 119 that stores the information in a tenant assets database or similar tenant storage for consumption by the target audience via any metric viewing application or interface provided in the tenant services 117)
wherein the one or more visualizations are displayed on a hardware display to the user. (Patel FIG. 1, ¶ 0018-0019: receive the real-time metrics via an engagement metrics subscription 119 that stores the information in a tenant assets database or similar tenant storage for consumption by the target audience via any metric viewing application or interface provided in the tenant services 117; FIG. 2, ¶ 0024: This value can be updated and output (e.g., to event storage or engagement analyzer); ¶ 0053: An electronic device (also referred to as a computing device, computer, etc.) includes hardware and software; ¶ 0066: interacting with a graphical user interface (GUI) provided on a display ... in conjunction with pages, forms, applications and other information provided by system 340)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the data portion management in Dolan as modified with the data portion metadata and calculations in Patel.
In addition, both of the references (Dolan as modified and Patel) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of distributed data storage and tracking metrics.
Motivation to do so would be to improve the functioning of the values attributed to data portion divisions in Dolan as modified with the functioning of Patel involving providing visualizations of metrics to users. Motivation to do so would also be to make the handling of data less resource intensive and to reduce latency in handling a data set as seen in Patel (¶ 0004, 0010).
Dolan in view of Greenwood and Patel does not expressly disclose generating one or more visualizations … based on the aggregation of the one or more metric partition values for each of the set of metric partitions and configuration information that accounts for one or more of local circumstances or local requirements for a user.
However, Walsh teaches generating one or more visualizations … based on the aggregation of the one or more metric partition values for each of the set of metric partitions. (Walsh FIGs. 4, ¶ 0042-0046, ¶ 0042: two example views that may be provided by user interface 170, using metric output values 302 stored by analysis database 206; ¶ 0044: The dashboard also provides graphical views of the data over time; ¶ 0045: Each category has their own set of metrics relating to that category; ¶ 0057: Item Detail may be a Monthly Sum (e.g., a running total); FIG. 5, ¶ 0068: generate summation data such as inventory data 540 and/or transaction data 542 (e.g., aggregated to daily item, and/or device sums).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the data portion management in Dolan as modified with the partition metrics and data visualization of Walsh.
In addition, both of the references (Dolan as modified and Walsh) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of distributed data storage and tracking metrics.
Motivation to do so would be to improve the functioning of the values attributed to data portion divisions in Dolan as modified with the functioning of Walsh involving providing visualizations of performance metrics to users. Motivation to do so would also be to more effectively and efficiently provides access to supply chain information from a system of network-connected point-of-use devices than traditional database models as seen in Walsh (¶ 0005).
Dolan in view of Greenwood and Patel and Walsh does not expressly disclose generating one or more visualizations … based on configuration information that accounts for one or more of local circumstances or local requirements for a user.
However, Lymperopoulos teaches generating one or more visualizations … based on configuration information that accounts for one or more of local circumstances or local requirements for a user. (Lymperopoulos ¶ 0108: a pie chart visualization may be based on several display objects representing different parts of the visualization, such as … summary information; FIG. 12, block 1210, ¶ 0132-0137, ¶ 0137: displaying parameter visualizations; display engines may be arranged to employ instructions, rules, or the like, provided via configuration information to define actions that account for local circumstances or local requirements)
Lymperopoulos also teaches:
wherein the one or more visualizations are displayed on a hardware display to the user. (Lymperopoulos FIG. 12, ¶ 0137-0141: At block 1212 … one or more display objects may be generated based on the operations performed at block 1210; At block 1214 ... a visualization engine may be arranged to generate a parameter visualization based on the parameter object value or the one or more displays objects generated for the parameter action object or associated with the parameter action object; see this in conjunction with ¶ 0122: FIG. 10 illustrates a portion of user interface 1000 for dynamic visualization and data analytics based on parameter actions in accordance with one or more of the various embodiments)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the data portion management in Dolan as modified with the partition metrics and data visualization of Lymperopoulos.
In addition, both of the references (Dolan as modified and Lymperopoulos) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of distributed data storage and visualization.
Motivation to do so would be the teaching, suggestion, or motivation in Lymperopoulos to provide analytics that may improve a user's understanding of the underlying data (Lymperopoulos ¶ 0097). Motivation to do so would also be to improve the functioning of the values attributed to data portion divisions in Dolan as modified with the functioning of Lymperopoulos involving using design considerations, rules, templates, or configuration information to guide its visualizations (Lymperopoulos ¶ 0110).

Regarding claim 6, Dolan teaches:
A system for managing data in a file system comprising: a network computer over a network, comprising: (Dolan FIG. 1, col. 6, lines 9-28: The system 10 includes a data storage system 12 connected to host systems 14a-14n through communication medium 18. In this embodiment of the computer system 10, and the n hosts 14a-14n may access the data storage system 12, for example, in performing input/output (I/O) operations or data requests. The communication medium 18 may be any one or more of a variety of networks; see also relevant Dolan col. 17, lines 36-44: A data block may be of any size including file system or database logical block size)
a network computer device, comprising: a memory operative to store at least instructions; and one or more processors operative to execute the instructions, wherein execution of the instructions causes performance of actions, including: (Dolan col. 7, lines 33-41: The data storage array may also include different types of adapters or directors, such as an HA 21 (host adapter), RA 40 (remote adapter), and/or device interface 23; Each of the adapters may be implemented using hardware including a processor with local memory with code stored thereon for execution in connection with performing different operations)
…a file system management server application that is operative to perform actions, comprising: (Dolan FIG. 1, col. 6, lines 57-64: an application executing on one of the host computers 14a-14n may perform a read or write operation resulting in one or more data requests to the data storage system 12; FIG. 3, col. 11, lines 5-40: The performance data monitoring software 134 gathers and stores performance data and forwards this to the optimizer 138 which further stores the data in the performance data file 136)
providing the file system that includes a plurality of objects; (Dolan col. 17, lines 36-44: A data block may be of any size including file system or database logical block size; see FIG. 9, col. 5, lines 27-28 describing data portions comprising extents/sub extents/chunks)
providing a capacity value of the file system based on a storage size value of the plurality of objects; (Dolan col. 13, lines 11-22: determine amounts of the different storage tiers used to store an application's data, and thus the application's storage group; FIG. 6, col. 18, lines 19-42: The AP 204 specifies, for an associated SG 202 [Storage Group as in FIG. 6, relevant to the claimed 'file system'], a capacity upper limit or maximum threshold for one or more storage tiers; see then this passage detailing the claimed 'storage size' of the 'objects': The AP 204 in this example 200 includes limit 204a identifying a maximum or upper limit of storage for tier1, limit 204b identifying a maximum or upper limit of storage for tier2, and limit 204c identifying a maximum or upper limit of storage for tier3)
determining a threshold value based on the capacity value and a metric partition count; (Dolan col. 33, line 61-col. 35, line 9, see specifically col. 34, lines 13-28: The selection of promotion and demotion thresholds may be made by considering criteria including performance limits (e.g., response time, number of I/Os per time period, and the like) and capacity limits; The capacity limits may also be specified for each storage tier and may include capacity limits included in an AP for the affected one or more SGs [Storage Group as in FIG. 6]; see then col. 40, lines 40-53: a data movement policy based on promotion and demotion thresholds that may be determined using promotion and demotion scores for data portions; this may be performed by first determining a score for different portions of a storage space based on relative activity level and then constructing promotion and demotion histograms based on the different scores and the frequency of each; each of the data portions may correspond to a logical extent for which such scores are determined [this passage is relevant to the claimed 'metric partition count' as it teaches a threshold related to a number of data portions])
employing one or more traversals of the file system to determine a set of one or more metric partitions having a cardinality equivalent to the metric partition count, (Dolan col. 17, lines 36-44: A data block may be of any size including file system or database logical block size; FIG. 9, col. 22, lines 1-16: collect statistics on a grouping of "N" chunks also referred to as an extent, where N represents an integer number of chunks; col. 22, lines 17-24: An extent may be further divided into sub extents, where each sub extent is a collection of M chunks; col. 22, lines 25-63: each of the extents 254a-254n may represent an grouping of "N" chunks, where N=#sub extents/extent*M chunks/sub extent; see then FIG. 9, col. 5, lines 27-28 describing data portions as extents/sub extents/chunks; see then col. 66, lines 6-42 describing data portions in a manner relevant to the claimed 'cardinality equivalent to the metric partition count': the list of unassociated data portions may be traversed to determine whether there are a specified or sufficient number of data portions meeting one or more group formation criteria; The specified number of data portions indicating the minimum number of data portions meeting the criteria required to form a group may be predetermined and/or configurable; FIG. 23, col. 73, lines 50-67: At step 1702, the list of unassociated data portions may be traversed to select a set of data portions meeting group formation criteria)
wherein each metric partition is associated with one or more objects, (Dolan FIG. 9, col. 5, lines 27-28 describes data portions as comprising extents, sub extents, and chunks)
and wherein each metric partition is associated with a local storage size value that is equivalent to … threshold value; (Dolan FIG. 9, col. 22, lines 17-64, see specifically col. 22, lines 17-24: An extent may be further divided into sub extents, where each sub extent is a collection of M chunks; the sub-extent size may correspond to the smallest granularity of data movement; the sub extent size represents the atomic unit or minimum amount of data that can be operated upon when performing a data movement such as between storage tiers; see col. 22, lines 40-46: each of the extents 254a-254n may represent an grouping of "N" chunks, where N=#sub extents/extent*M chunks/sub extent)
monitoring one or more metrics associated with one or more activities that are associated with the file system; (Dolan col. 19, lines 23-26: Observed or collected data may be obtained as described in connection with FIG. 3 by monitoring and recording one or more aspects of I/O activity for each TD; FIG. 18, col. 56, lines 35-43: re-evaluation may be performed periodically (e.g., upon the occurrence of a predefined time interval), in response to measured or observed system performance reaching a threshold level (e.g., when the measured or monitored response time of the data storage system reaches a defined threshold level), in response to a user's manual selection, and the like)
determining one or more metric partition values based on one or more metric values associated with the set of metric partitions, wherein each metric partition value is based on a portion of the one or more metric values associated with a portion of the one or more activities that are associated with a corresponding metric partition; and (Dolan FIG. 18, col. 56, lines 12-43 describes metrics and a combination of metrics: an embodiment may also consider the overall average utilization across all storage tiers. If the embodiment utilizes more than one overall performance metric, then step 1302 may include evaluating the combination of the overall performance metrics; see also col. 61, lines 1-39 describing activity levels for groups of data portions, see also specifically: Access density may be expressed as a metric, for example, such as a number of I/Os/unit of storage (e.g., number of I/Os/megabyte of storage or I/O rate (number of read or write operations/second) per unit of storage); such metrics may be used to determine a density rate by dividing the metric determined for a data portion by the size of a number of active subextents or sub partitions included in each data portion)
a client computer device, comprising: a memory operative to store at least instructions; and one or more processors operative to execute the instructions, wherein execution of the instructions causes performance of actions, (Dolan FIG. 1, col. 6, lines 29-46: processors included in the host computer systems 14a-14n; col. 6, lines 57-64 shows transceiver functionality: an application executing on one of the host computers 14a-14n may perform a read or write operation resulting in one or more data requests to the data storage system 12; col. 11, lines 5-13: Although what is described herein shows details of software [relevant to instructions] that may reside in the service processor 22a, all or portions of the illustrated components may also reside elsewhere such as, for example, on any of the host systems 14a 14n)
Dolan does not expressly disclose:
instantiating a … application… 
…a local storage size value that is equivalent to the threshold value;
generating one or more visualizations for the set of one or more metric partitions based on the aggregation of the one or more metric partition values for each of the set of metric partitions and configuration information that accounts for one or more of local circumstances or local requirements for a user;
…actions, including: displaying the one or more visualizations on a display to the user.
However, Greenwood teaches a local storage size value that is equivalent to the threshold value. (Greenwood col. 8, lines 4-23: The resultant output can be a server suitability score providing one or more servers suitable for storage; an average of partitions per server computer can be calculated for a given customer, a variance can be applied to the calculated average, such as a 10% deviation from the average, and if the selected server computer [relevant to local storage size] is below an amount equal to the average plus the variance, then the server can be selected [this passage shows a threshold]; col. 7, lines 40-55 describe how this calculation is based on capacity (and a storage count) as required for the claimed 'threshold value': The capacity tracker 316 maintains a pool of available inventory in a capacity pool database 318. The capacity tracker 316 can also monitor capacity levels so as to know whether resources are readily available or limited. The capacity tracker 316 can also be used to track available space to store volumes within a block storage service 350)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the data portion management in Dolan with the capacity and suitability scoring and tracking shown in Greenwood.
In addition, both of the references (Dolan and Greenwood) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of distributed data storage and their associated capacities.
Motivation to do so would be to improve the functioning of the data portion divisions of Dolan with the emphasis in Greenwood on sufficient spread across server computers. Motivation to do so would also be to increase the overall efficiency of storage and access to volumes and to allow higher capacity throughput and a higher level of IOPS as seen in Greenwood (col. 4, lines 1-17).
Dolan in view of Greenwood does not expressly disclose:
and wherein the one or more metric partition values are aggregated for each metric partition that is a member of the set of metric partitions; and
generating one or more visualizations for the set of metric partitions based on the aggregation of the one or more metric partition values for each of the set of metric partitions and configuration information that accounts for one or more of local circumstances or local requirements for a user;
…actions, including: displaying the one or more visualizations on a display to the user.
However, Patel teaches:
instantiating a … server application that is operative to perform actions, comprising: (Patel ¶ 0054: an electronic device (sometimes referred to as a server electronic device) may execute code that cause it to operate as one or more servers used to provide a service to another electronic device(s) (sometimes referred to as a client electronic device, a client computing device, or a client device) that executes client software (sometimes referred to as client code or an end user client) to communicate with the service; ¶ 0056: In electronic devices that use compute virtualization, the set of one or more processor(s) 322 typically execute software to instantiate a virtualization layer 308 and software container(s) 304A-R (e.g., with operating system-level virtualization, the virtualization layer 308 represents the kernel of an operating system (or a shim executing on a base operating system) that allows for the creation of multiple software containers 304A-R (representing separate user space instances and also called virtualization engines, virtual private servers, or jails) that may each be used to execute a set of one or more applications; The instantiation of the instance 306A, as well as the virtualization layer 308 and software containers 304A-R if implemented, are collectively referred to as software instance(s) 302)
and wherein the one or more metric partition values are aggregated for each metric partition that is a member of the set of metric partitions; and (Patel ¶ 0015: The metric storage 107 stores metrics and related data relevant to generating metrics for the data streams output by the activity tracker 103; FIG. 2, ¶ 0020-0022: The horizontal bucket enables the chunking of data into different partitions of the metric storage; ¶ 0024: The entry or row includes a metric count (e.g., the set_count of the example schema above); An aggregate metric can also be updated across partitions by summing or similar computing an aggregate value (e.g., a sum of the set counts across the partitions))
generating one or more visualizations for the set of metric partitions… (Patel FIG. 1, ¶ 0018-0019: The engagement analyzer 109 can read from the metric storage 107 to collect metric information and marshal the information for further consumption downstream; receive the real-time metrics via an engagement metrics subscription 119 that stores the information in a tenant assets database or similar tenant storage for consumption by the target audience via any metric viewing application or interface provided in the tenant services 117)
…actions, including: displaying the one or more visualizations on a display to the user. (Patel FIG. 1, ¶ 0018-0019: receive the real-time metrics via an engagement metrics subscription 119 that stores the information in a tenant assets database or similar tenant storage for consumption by the target audience via any metric viewing application or interface provided in the tenant services 117; FIG. 2, ¶ 0024: This value can be updated and output (e.g., to event storage or engagement analyzer); ¶ 0053: An electronic device (also referred to as a computing device, computer, etc.) includes hardware and software; ¶ 0066: interacting with a graphical user interface (GUI) provided on a display ... in conjunction with pages, forms, applications and other information provided by system 340)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the data portion management in Dolan as modified with the data portion metadata and calculations in Patel.
In addition, both of the references (Dolan as modified and Patel) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of distributed data storage and tracking metrics.
Motivation to do so would be to improve the functioning of the values attributed to data portion divisions in Dolan as modified with the functioning of Patel involving providing visualizations of metrics to users. Motivation to do so would also be to make the handling of data less resource intensive and to reduce latency in handling a data set as seen in Patel (¶ 0004, 0010).
Dolan in view of Greenwood and Patel does not expressly disclose generating one or more visualizations based on the aggregation of the one or more metric partition values for each of the set of metric partitions,
generating one or more visualizations for the set of metric partitions based on the aggregation of the one or more metric partition values for each of the set of metric partitions and configuration information that accounts for one or more of local circumstances or local requirements for a user;
However, Walsh teaches generating one or more visualizations … based on the aggregation of the one or more metric partition values for each of the set of metric partitions. (Walsh FIGs. 4, ¶ 0042-0046, ¶ 0042: two example views that may be provided by user interface 170, using metric output values 302 stored by analysis database 206; ¶ 0044: The dashboard also provides graphical views of the data over time; ¶ 0045: Each category has their own set of metrics relating to that category; ¶ 0057: Item Detail may be a Monthly Sum (e.g., a running total); FIG. 5, ¶ 0068: generate summation data such as inventory data 540 and/or transaction data 542 (e.g., aggregated to daily item, and/or device sums).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the data portion management in Dolan as modified with the partition metrics and data visualization of Walsh.
In addition, both of the references (Dolan as modified and Walsh) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of distributed data storage and tracking metrics.
Motivation to do so would be to improve the functioning of the values attributed to data portion divisions in Dolan as modified with the functioning of Walsh involving providing visualizations of performance metrics to users. Motivation to do so would also be to more effectively and efficiently provides access to supply chain information from a system of network-connected point-of-use devices than traditional database models as seen in Walsh (¶ 0005).
Dolan in view of Greenwood and Patel and Walsh does not expressly disclose generating one or more visualizations … based on configuration information that accounts for one or more of local circumstances or local requirements for a user;
However, Lymperopoulos teaches generating one or more visualizations … based on configuration information that accounts for one or more of local circumstances or local requirements for a user; (Lymperopoulos ¶ 0108: a pie chart visualization may be based on several display objects representing different parts of the visualization, such as … summary information; FIG. 12, block 1210, ¶ 0132-0137, ¶ 0137: displaying parameter visualizations; display engines may be arranged to employ instructions, rules, or the like, provided via configuration information to define actions that account for local circumstances or local requirements)
Lymperopoulos also teaches:
displaying the one or more visualizations on a display to the user. (Lymperopoulos FIG. 12, ¶ 0137-0141: At block 1212 … one or more display objects may be generated based on the operations performed at block 1210; At block 1214 ... a visualization engine may be arranged to generate a parameter visualization based on the parameter object value or the one or more displays objects generated for the parameter action object or associated with the parameter action object; see this in conjunction with ¶ 0122: FIG. 10 illustrates a portion of user interface 1000 for dynamic visualization and data analytics based on parameter actions in accordance with one or more of the various embodiments)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the data portion management in Dolan as modified with the partition metrics and data visualization of Lymperopoulos.
In addition, both of the references (Dolan as modified and Lymperopoulos) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of distributed data storage and visualization.
Motivation to do so would be the teaching, suggestion, or motivation in Lymperopoulos to provide analytics that may improve a user's understanding of the underlying data (Lymperopoulos ¶ 0097). Motivation to do so would also be to improve the functioning of the values attributed to data portion divisions in Dolan as modified with the functioning of Lymperopoulos involving using design considerations, rules, templates, or configuration information to guide its visualizations (Lymperopoulos ¶ 0110).

Regarding claim 11, Dolan teaches:
A processor readable non-transitory storage media that includes instructions for managing data in a file system over a network, wherein execution of the instructions by one or more processors on one or more network computers causes performances of actions, comprising: (Dolan col. 74, lines 37-43: The techniques herein may be performed by executing code which is stored on any one or more different forms of computer-readable media; see FIG. 1, col. 6, lines 9-28: The system 10 includes a data storage system 12 connected to host systems 14a-14n through communication medium 18; The communication medium 18 may be any one or more of a variety of networks; see col. 7, lines 33-41: Each of the adapters may be implemented using hardware including a processor with local memory with code stored thereon for execution in connection with performing different operations)
providing the file system that includes a plurality of objects; (Dolan col. 17, lines 36-44: A data block may be of any size including file system or database logical block size; see FIG. 9, col. 5, lines 27-28 describing data portions comprising extents/sub extents/chunks)
providing a capacity value of the file system based on a storage size value of the plurality of objects; (Dolan col. 13, lines 11-22: determine amounts of the different storage tiers used to store an application's data, and thus the application's storage group; FIG. 6, col. 18, lines 19-42: The AP 204 specifies, for an associated SG 202 [Storage Group as in FIG. 6, relevant to the claimed 'file system'], a capacity upper limit or maximum threshold for one or more storage tiers; see then this passage detailing the claimed 'storage size' of the 'objects': The AP 204 in this example 200 includes limit 204a identifying a maximum or upper limit of storage for tier1, limit 204b identifying a maximum or upper limit of storage for tier2, and limit 204c identifying a maximum or upper limit of storage for tier3)
determining a threshold value based on the capacity value and a metric partition count; (Dolan col. 33, line 61-col. 35, line 9, see specifically col. 34, lines 13-28: The selection of promotion and demotion thresholds may be made by considering criteria including performance limits (e.g., response time, number of I/Os per time period, and the like) and capacity limits; The capacity limits may also be specified for each storage tier and may include capacity limits included in an AP for the affected one or more SGs [Storage Group as in FIG. 6]; see then col. 40, lines 40-53: a data movement policy based on promotion and demotion thresholds that may be determined using promotion and demotion scores for data portions; this may be performed by first determining a score for different portions of a storage space based on relative activity level and then constructing promotion and demotion histograms based on the different scores and the frequency of each; each of the data portions may correspond to a logical extent for which such scores are determined [this passage is relevant to the claimed 'metric partition count' as it teaches a threshold related to a number of data portions])
employing one or more traversals of the file system to determine a set of one or more metric partitions having a cardinality equivalent to the metric partition count, (Dolan col. 17, lines 36-44: A data block may be of any size including file system or database logical block size; FIG. 9, col. 22, lines 1-16: collect statistics on a grouping of "N" chunks also referred to as an extent, where N represents an integer number of chunks; col. 22, lines 17-24: An extent may be further divided into sub extents, where each sub extent is a collection of M chunks; col. 22, lines 25-63: each of the extents 254a-254n may represent an grouping of "N" chunks, where N=#sub extents/extent*M chunks/sub extent; see then FIG. 9, col. 5, lines 27-28 describing data portions as extents/sub extents/chunks; see then col. 66, lines 6-42 describing data portions in a manner relevant to the claimed 'cardinality equivalent to the metric partition count': the list of unassociated data portions may be traversed to determine whether there are a specified or sufficient number of data portions meeting one or more group formation criteria; The specified number of data portions indicating the minimum number of data portions meeting the criteria required to form a group may be predetermined and/or configurable; FIG. 23, col. 73, lines 50-67: At step 1702, the list of unassociated data portions may be traversed to select a set of data portions meeting group formation criteria)
wherein each metric partition is associated with one or more objects, (Dolan FIG. 9, col. 5, lines 27-28 describes data portions as comprising extents, sub extents, and chunks)
and wherein each metric partition is associated with a local storage size value that is equivalent to … threshold value; (Dolan FIG. 9, col. 22, lines 17-64, see specifically col. 22, lines 17-24: An extent may be further divided into sub extents, where each sub extent is a collection of M chunks; the sub-extent size may correspond to the smallest granularity of data movement; the sub extent size represents the atomic unit or minimum amount of data that can be operated upon when performing a data movement such as between storage tiers; see col. 22, lines 40-46: each of the extents 254a-254n may represent an grouping of "N" chunks, where N=#sub extents/extent*M chunks/sub extent)
monitoring one or more metrics associated with one or more activities that are associated with the file system; (Dolan col. 19, lines 23-26: Observed or collected data may be obtained as described in connection with FIG. 3 by monitoring and recording one or more aspects of I/O activity for each TD; FIG. 18, col. 56, lines 35-43: re-evaluation may be performed periodically (e.g., upon the occurrence of a predefined time interval), in response to measured or observed system performance reaching a threshold level (e.g., when the measured or monitored response time of the data storage system reaches a defined threshold level), in response to a user's manual selection, and the like)
determining one or more metric partition values based on one or more metric values associated with the one or more metric partitions, wherein each metric partition value is based on a portion of the one or more metric values associated with a portion of the one or more activities that are associated with a corresponding metric partition; and (Dolan FIG. 18, col. 56, lines 12-43 describes metrics and a combination of metrics: an embodiment may also consider the overall average utilization across all storage tiers. If the embodiment utilizes more than one overall performance metric, then step 1302 may include evaluating the combination of the overall performance metrics; see also col. 61, lines 1-39 describing activity levels for groups of data portions, see also specifically: Access density may be expressed as a metric, for example, such as a number of I/Os/unit of storage (e.g., number of I/Os/megabyte of storage or I/O rate (number of read or write operations/second) per unit of storage); such metrics may be used to determine a density rate by dividing the metric determined for a data portion by the size of a number of active subextents or sub partitions included in each data portion)
Dolan does not expressly disclose:
…a local storage size value that is equivalent to the threshold value; 
and wherein the one or more metric partition values are aggregated for each metric partition that is a member of the set of metric partitions; and
generating one or more visualizations for the set of one or more metric partitions based on the aggregation of the one or more metric partition values for each of the set of metric partitions and configuration information that accounts for one or more of local circumstances or local requirements for a user, wherein the one or more visualizations are displayed on a hardware display to the user.
However, Greenwood teaches a local storage size value that is equivalent to the threshold value. (Greenwood col. 8, lines 4-23: The resultant output can be a server suitability score providing one or more servers suitable for storage; an average of partitions per server computer can be calculated for a given customer, a variance can be applied to the calculated average, such as a 10% deviation from the average, and if the selected server computer [relevant to local storage size] is below an amount equal to the average plus the variance, then the server can be selected [this passage shows a threshold]; col. 7, lines 40-55 describe how this calculation is based on capacity (and a storage count) as required for the claimed 'threshold value': The capacity tracker 316 maintains a pool of available inventory in a capacity pool database 318. The capacity tracker 316 can also monitor capacity levels so as to know whether resources are readily available or limited. The capacity tracker 316 can also be used to track available space to store volumes within a block storage service 350)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the data portion management in Dolan with the capacity and suitability scoring and tracking shown in Greenwood.
In addition, both of the references (Dolan and Greenwood) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of distributed data storage and their associated capacities.
Motivation to do so would be to improve the functioning of the data portion divisions of Dolan with the emphasis in Greenwood on sufficient spread across server computers. Motivation to do so would also be to increase the overall efficiency of storage and access to volumes and to allow higher capacity throughput and a higher level of IOPS as seen in Greenwood (col. 4, lines 1-17).
Dolan in view of Greenwood does not expressly disclose:
and wherein the one or more metric partition values are aggregated for each metric partition that is a member of the set of metric partitions; and
generating one or more visualizations for the set of one or more metric partitions based on the aggregation of the one or more metric partition values for each of the set of metric partitions and configuration information that accounts for one or more of local circumstances or local requirements for a user, wherein the one or more visualizations are displayed on a hardware display to the user.
However, Patel teaches:
and wherein the one or more metric partition values are aggregated for each metric partition that is a member of the set of metric partitions; and (Patel ¶ 0015: The metric storage 107 stores metrics and related data relevant to generating metrics for the data streams output by the activity tracker 103; FIG. 2, ¶ 0020-0022: The horizontal bucket enables the chunking of data into different partitions of the metric storage; ¶ 0024: The entry or row includes a metric count (e.g., the set_count of the example schema above); An aggregate metric can also be updated across partitions by summing or similar computing an aggregate value (e.g., a sum of the set counts across the partitions))
generating one or more visualizations for the set of metric partitions… (Patel FIG. 1, ¶ 0018-0019: The engagement analyzer 109 can read from the metric storage 107 to collect metric information and marshal the information for further consumption downstream; receive the real-time metrics via an engagement metrics subscription 119 that stores the information in a tenant assets database or similar tenant storage for consumption by the target audience via any metric viewing application or interface provided in the tenant services 117)
wherein the one or more visualizations are displayed on a hardware display to the user. (Patel FIG. 1, ¶ 0018-0019: receive the real-time metrics via an engagement metrics subscription 119 that stores the information in a tenant assets database or similar tenant storage for consumption by the target audience via any metric viewing application or interface provided in the tenant services 117; FIG. 2, ¶ 0024: This value can be updated and output (e.g., to event storage or engagement analyzer); ¶ 0053: An electronic device (also referred to as a computing device, computer, etc.) includes hardware and software; ¶ 0066: interacting with a graphical user interface (GUI) provided on a display ... in conjunction with pages, forms, applications and other information provided by system 340)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the data portion management in Dolan as modified with the data portion metadata and calculations in Patel.
In addition, both of the references (Dolan as modified and Patel) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of distributed data storage and tracking metrics.
Motivation to do so would be to improve the functioning of the values attributed to data portion divisions in Dolan as modified with the functioning of Patel involving providing visualizations of metrics to users. Motivation to do so would also be to make the handling of data less resource intensive and to reduce latency in handling a data set as seen in Patel (¶ 0004, 0010).
Dolan in view of Greenwood and Patel does not expressly disclose generating one or more visualizations … based on the aggregation of the one or more metric partition values for each of the set of metric partitions and configuration information that accounts for one or more of local circumstances or local requirements for a user,
However, Walsh teaches generating one or more visualizations … based on the aggregation of the one or more metric partition values for each of the set of metric partitions. (Walsh FIGs. 4, ¶ 0042-0046, ¶ 0042: two example views that may be provided by user interface 170, using metric output values 302 stored by analysis database 206; ¶ 0044: The dashboard also provides graphical views of the data over time; ¶ 0045: Each category has their own set of metrics relating to that category; ¶ 0057: Item Detail may be a Monthly Sum (e.g., a running total); FIG. 5, ¶ 0068: generate summation data such as inventory data 540 and/or transaction data 542 (e.g., aggregated to daily item, and/or device sums).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the data portion management in Dolan as modified with the partition metrics and data visualization of Walsh.
In addition, both of the references (Dolan as modified and Walsh) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of distributed data storage and tracking metrics.
Motivation to do so would be to improve the functioning of the values attributed to data portion divisions in Dolan as modified with the functioning of Walsh involving providing visualizations of performance metrics to users. Motivation to do so would also be to more effectively and efficiently provides access to supply chain information from a system of network-connected point-of-use devices than traditional database models as seen in Walsh (¶ 0005).
Dolan in view of Greenwood and Patel and Walsh does not expressly disclose generating one or more visualizations … based on configuration information that accounts for one or more of local circumstances or local requirements for a user,
However, Lymperopoulos teaches generating one or more visualizations … based on configuration information that accounts for one or more of local circumstances or local requirements for a user, (Lymperopoulos ¶ 0108: a pie chart visualization may be based on several display objects representing different parts of the visualization, such as … summary information; FIG. 12, block 1210, ¶ 0132-0137, ¶ 0137: displaying parameter visualizations; display engines may be arranged to employ instructions, rules, or the like, provided via configuration information to define actions that account for local circumstances or local requirements)
Lymperopoulos also teaches:
wherein the one or more visualizations are displayed on a hardware display to the user. (Lymperopoulos FIG. 12, ¶ 0137-0141: At block 1212 … one or more display objects may be generated based on the operations performed at block 1210; At block 1214 ... a visualization engine may be arranged to generate a parameter visualization based on the parameter object value or the one or more displays objects generated for the parameter action object or associated with the parameter action object; see this in conjunction with ¶ 0122: FIG. 10 illustrates a portion of user interface 1000 for dynamic visualization and data analytics based on parameter actions in accordance with one or more of the various embodiments)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the data portion management in Dolan as modified with the partition metrics and data visualization of Lymperopoulos.
In addition, both of the references (Dolan as modified and Lymperopoulos) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of distributed data storage and visualization.
Motivation to do so would be the teaching, suggestion, or motivation in Lymperopoulos to provide analytics that may improve a user's understanding of the underlying data (Lymperopoulos ¶ 0097). Motivation to do so would also be to improve the functioning of the values attributed to data portion divisions in Dolan as modified with the functioning of Lymperopoulos involving using design considerations, rules, templates, or configuration information to guide its visualizations (Lymperopoulos ¶ 0110).



Regarding claim 16, Dolan teaches:
A network computer for managing data in a file system over a network, comprising: (Dolan FIG. 1, col. 6, lines 9-28: The system 10 includes a data storage system 12 connected to host systems 14a-14n through communication medium 18. In this embodiment of the computer system 10, and the n hosts 14a-14n may access the data storage system 12, for example, in performing input/output (I/O) operations or data requests. The communication medium 18 may be any one or more of a variety of networks; see also relevant Dolan col. 17, lines 36-44: A data block may be of any size including file system or database logical block size)
a memory that is operative to store at least instructions; and one or more processors operative to execute instructions, wherein the execution of the instructions causes performance of actions, including: (Dolan col. 7, lines 33-41: The data storage array may also include different types of adapters or directors, such as an HA 21 (host adapter), RA 40 (remote adapter), and/or device interface 23; Each of the adapters may be implemented using hardware including a processor with local memory with code stored thereon for execution in connection with performing different operations)
providing the file system that includes a plurality of objects; (Dolan col. 17, lines 36-44: A data block may be of any size including file system or database logical block size; see FIG. 9, col. 5, lines 27-28 describing data portions comprising extents/sub extents/chunks)
providing a capacity value of the file system based on a storage size value of the plurality of objects; (Dolan col. 13, lines 11-22: determine amounts of the different storage tiers used to store an application's data, and thus the application's storage group; FIG. 6, col. 18, lines 19-42: The AP 204 specifies, for an associated SG 202 [Storage Group as in FIG. 6, relevant to the claimed 'file system'], a capacity upper limit or maximum threshold for one or more storage tiers; see then this passage detailing the claimed 'storage size' of the 'objects': The AP 204 in this example 200 includes limit 204a identifying a maximum or upper limit of storage for tier1, limit 204b identifying a maximum or upper limit of storage for tier2, and limit 204c identifying a maximum or upper limit of storage for tier3)
determining a threshold value based on the capacity value and a metric partition count; (Dolan col. 33, line 61-col. 35, line 9, see specifically col. 34, lines 13-28: The selection of promotion and demotion thresholds may be made by considering criteria including performance limits (e.g., response time, number of I/Os per time period, and the like) and capacity limits; The capacity limits may also be specified for each storage tier and may include capacity limits included in an AP for the affected one or more SGs [Storage Group as in FIG. 6]; see then col. 40, lines 40-53: a data movement policy based on promotion and demotion thresholds that may be determined using promotion and demotion scores for data portions; this may be performed by first determining a score for different portions of a storage space based on relative activity level and then constructing promotion and demotion histograms based on the different scores and the frequency of each; each of the data portions may correspond to a logical extent for which such scores are determined [this passage is relevant to the claimed 'metric partition count' as it teaches a threshold related to a number of data portions])
employing one or more traversals of the file system to determine a set of one or more metric partitions having a cardinality equivalent to the metric partition count, (Dolan col. 17, lines 36-44: A data block may be of any size including file system or database logical block size; FIG. 9, col. 22, lines 1-16: collect statistics on a grouping of "N" chunks also referred to as an extent, where N represents an integer number of chunks; col. 22, lines 17-24: An extent may be further divided into sub extents, where each sub extent is a collection of M chunks; col. 22, lines 25-63: each of the extents 254a-254n may represent an grouping of "N" chunks, where N=#sub extents/extent*M chunks/sub extent; see then FIG. 9, col. 5, lines 27-28 describing data portions as extents/sub extents/chunks; see then col. 66, lines 6-42 describing data portions in a manner relevant to the claimed 'cardinality equivalent to the metric partition count': the list of unassociated data portions may be traversed to determine whether there are a specified or sufficient number of data portions meeting one or more group formation criteria; The specified number of data portions indicating the minimum number of data portions meeting the criteria required to form a group may be predetermined and/or configurable; FIG. 23, col. 73, lines 50-67: At step 1702, the list of unassociated data portions may be traversed to select a set of data portions meeting group formation criteria)
wherein each metric partition is associated with one or more objects, (Dolan FIG. 9, col. 5, lines 27-28 describes data portions as comprising extents, sub extents, and chunks)
and wherein each metric partition is associated with a local storage size value that is equivalent to … threshold value; (Dolan FIG. 9, col. 22, lines 17-64, see specifically col. 22, lines 17-24: An extent may be further divided into sub extents, where each sub extent is a collection of M chunks; the sub-extent size may correspond to the smallest granularity of data movement; the sub extent size represents the atomic unit or minimum amount of data that can be operated upon when performing a data movement such as between storage tiers; see col. 22, lines 40-46: each of the extents 254a-254n may represent an grouping of "N" chunks, where N=#sub extents/extent*M chunks/sub extent)
monitoring one or more metrics associated with one or more activities that are associated with the file system; (Dolan col. 19, lines 23-26: Observed or collected data may be obtained as described in connection with FIG. 3 by monitoring and recording one or more aspects of I/O activity for each TD; FIG. 18, col. 56, lines 35-43: re-evaluation may be performed periodically (e.g., upon the occurrence of a predefined time interval), in response to measured or observed system performance reaching a threshold level (e.g., when the measured or monitored response time of the data storage system reaches a defined threshold level), in response to a user's manual selection, and the like)
determining one or more metric partition values based on one or more metric values associated with the one or more metric partitions, wherein each metric partition value is based on a portion of the one or more metric values associated with a portion of the one or more activities that are associated with a corresponding metric partition, (Dolan FIG. 18, col. 56, lines 12-43 describes metrics and a combination of metrics: an embodiment may also consider the overall average utilization across all storage tiers. If the embodiment utilizes more than one overall performance metric, then step 1302 may include evaluating the combination of the overall performance metrics; see also col. 61, lines 1-39 describing activity levels for groups of data portions, see also specifically: Access density may be expressed as a metric, for example, such as a number of I/Os/unit of storage (e.g., number of I/Os/megabyte of storage or I/O rate (number of read or write operations/second) per unit of storage); such metrics may be used to determine a density rate by dividing the metric determined for a data portion by the size of a number of active subextents or sub partitions included in each data portion)
Dolan does not expressly disclose:
…a local storage size value that is equivalent to the threshold value; 
and wherein the one or more metric partition values are aggregated for each metric partition that is a member of the set of metric partitions; and
generating one or more visualizations for the set of metric partitions based on the aggregation of the one or more metric partition values for each of the set of metric partitions and configuration information that accounts for one or more of local circumstances or local requirements for a user, wherein the one or more visualizations are displayed on a hardware display to the user.
However, Greenwood teaches a local storage size value that is equivalent to the threshold value. (Greenwood col. 8, lines 4-23: The resultant output can be a server suitability score providing one or more servers suitable for storage; an average of partitions per server computer can be calculated for a given customer, a variance can be applied to the calculated average, such as a 10% deviation from the average, and if the selected server computer [relevant to local storage size] is below an amount equal to the average plus the variance, then the server can be selected [this passage shows a threshold]; col. 7, lines 40-55 describe how this calculation is based on capacity (and a storage count) as required for the claimed 'threshold value': The capacity tracker 316 maintains a pool of available inventory in a capacity pool database 318. The capacity tracker 316 can also monitor capacity levels so as to know whether resources are readily available or limited. The capacity tracker 316 can also be used to track available space to store volumes within a block storage service 350)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the data portion management in Dolan with the capacity and suitability scoring and tracking shown in Greenwood.
In addition, both of the references (Dolan and Greenwood) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of distributed data storage and their associated capacities.
Motivation to do so would be to improve the functioning of the data portion divisions of Dolan with the emphasis in Greenwood on sufficient spread across server computers. Motivation to do so would also be to increase the overall efficiency of storage and access to volumes and to allow higher capacity throughput and a higher level of IOPS as seen in Greenwood (col. 4, lines 1-17).
Dolan in view of Greenwood does not expressly disclose:
and wherein the one or more metric partition values are aggregated for each metric partition that is a member of the set of metric partitions; and
generating one or more visualizations for the set of metric partitions based on the aggregation of the one or more metric partition values for each of the set of metric partitions and configuration information that accounts for one or more of local circumstances or local requirements for a user, wherein the one or more visualizations are displayed on a hardware display to the user.
However, Patel teaches:
and wherein the one or more metric partition values are aggregated for each metric partition that is a member of the set of metric partitions; and (Patel ¶ 0015: The metric storage 107 stores metrics and related data relevant to generating metrics for the data streams output by the activity tracker 103; FIG. 2, ¶ 0020-0022: The horizontal bucket enables the chunking of data into different partitions of the metric storage; ¶ 0024: The entry or row includes a metric count (e.g., the set_count of the example schema above); An aggregate metric can also be updated across partitions by summing or similar computing an aggregate value (e.g., a sum of the set counts across the partitions))
generating one or more visualizations for the set of metric partitions… (Patel FIG. 1, ¶ 0018-0019: The engagement analyzer 109 can read from the metric storage 107 to collect metric information and marshal the information for further consumption downstream; receive the real-time metrics via an engagement metrics subscription 119 that stores the information in a tenant assets database or similar tenant storage for consumption by the target audience via any metric viewing application or interface provided in the tenant services 117)
wherein the one or more visualizations are displayed on a hardware display to the user. (Patel FIG. 1, ¶ 0018-0019: receive the real-time metrics via an engagement metrics subscription 119 that stores the information in a tenant assets database or similar tenant storage for consumption by the target audience via any metric viewing application or interface provided in the tenant services 117; FIG. 2, ¶ 0024: This value can be updated and output (e.g., to event storage or engagement analyzer); ¶ 0053: An electronic device (also referred to as a computing device, computer, etc.) includes hardware and software; ¶ 0066: interacting with a graphical user interface (GUI) provided on a display ... in conjunction with pages, forms, applications and other information provided by system 340)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the data portion management in Dolan as modified with the data portion metadata and calculations in Patel.
In addition, both of the references (Dolan as modified and Patel) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of distributed data storage and tracking metrics.
Motivation to do so would be to improve the functioning of the values attributed to data portion divisions in Dolan as modified with the functioning of Patel involving providing visualizations of metrics to users. Motivation to do so would also be to make the handling of data less resource intensive and to reduce latency in handling a data set as seen in Patel (¶ 0004, 0010).
Dolan in view of Greenwood and Patel does not expressly disclose generating one or more visualizations based on the aggregation of the one or more metric partition values for each of the set of metric partitions and configuration information that accounts for one or more of local circumstances or local requirements for a user,
However, Walsh teaches generating one or more visualizations … based on the aggregation of the one or more metric partition values for each of the set of metric partitions… (Walsh FIGs. 4, ¶ 0042-0046, ¶ 0042: two example views that may be provided by user interface 170, using metric output values 302 stored by analysis database 206; ¶ 0044: The dashboard also provides graphical views of the data over time; ¶ 0045: Each category has their own set of metrics relating to that category; ¶ 0057: Item Detail may be a Monthly Sum (e.g., a running total); FIG. 5, ¶ 0068: generate summation data such as inventory data 540 and/or transaction data 542 (e.g., aggregated to daily item, and/or device sums).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the data portion management in Dolan as modified with the partition metrics and data visualization of Walsh.
In addition, both of the references (Dolan as modified and Walsh) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of distributed data storage and tracking metrics.
Motivation to do so would be to improve the functioning of the values attributed to data portion divisions in Dolan as modified with the functioning of Walsh involving providing visualizations of performance metrics to users. Motivation to do so would also be to more effectively and efficiently provides access to supply chain information from a system of network-connected point-of-use devices than traditional database models as seen in Walsh (¶ 0005).
Dolan in view of Greenwood and Patel and Walsh does not expressly disclose generating one or more visualizations … based on configuration information that accounts for one or more of local circumstances or local requirements for a user,
However, Lymperopoulos teaches generating one or more visualizations … based on configuration information that accounts for one or more of local circumstances or local requirements for a user, (Lymperopoulos ¶ 0108: a pie chart visualization may be based on several display objects representing different parts of the visualization, such as … summary information; FIG. 12, block 1210, ¶ 0132-0137, ¶ 0137: displaying parameter visualizations; display engines may be arranged to employ instructions, rules, or the like, provided via configuration information to define actions that account for local circumstances or local requirements)
Lymperopoulos also teaches:
wherein the one or more visualizations are displayed on a hardware display to the user. (Lymperopoulos FIG. 12, ¶ 0137-0141: At block 1212 … one or more display objects may be generated based on the operations performed at block 1210; At block 1214 ... a visualization engine may be arranged to generate a parameter visualization based on the parameter object value or the one or more displays objects generated for the parameter action object or associated with the parameter action object; see this in conjunction with ¶ 0122: FIG. 10 illustrates a portion of user interface 1000 for dynamic visualization and data analytics based on parameter actions in accordance with one or more of the various embodiments)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the data portion management in Dolan as modified with the partition metrics and data visualization of Lymperopoulos.
In addition, both of the references (Dolan as modified and Lymperopoulos) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of distributed data storage and visualization.
Motivation to do so would be the teaching, suggestion, or motivation in Lymperopoulos to provide analytics that may improve a user's understanding of the underlying data (Lymperopoulos ¶ 0097). Motivation to do so would also be to improve the functioning of the values attributed to data portion divisions in Dolan as modified with the functioning of Lymperopoulos involving using design considerations, rules, templates, or configuration information to guide its visualizations (Lymperopoulos ¶ 0110).

Claims 2, 7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dolan in view of Greenwood and Patel and Walsh and Lymperopoulos and Tappan et al., U.S. Patent No. 10,545,986 (published January 28, 2020; hereinafter Tappan).

Regarding claims 2, 7, 12, and 17, Dolan in view of Greenwood and Patel and Walsh and Lymperopoulos teaches all the features with respect to claims 1, 6, 11, and 16 above including:
determining a real-time value of a metric… (Patel ¶ 0016: The data aggregation manager 101 improves the scalability of collection and generation of real-time metrics; ¶ 0019: the enterprise messaging platform 115 receives the streams of data from the data stream 113 where a target audience (e.g., a user of a tenant service 117) has subscribed to receive the real-time metrics via an engagement metrics subscription 119 that stores the information in a tenant assets database or similar tenant storage for consumption by the target audience via any metric viewing application or interface provided in the tenant services 117)
Dolan in view of Greenwood and Patel and Walsh and Lymperopoulos does not expressly disclose:
determining a … value … for the file system;
generating another visualization that represents the real-time value; and
displaying the one or more visualizations and the other visualization in a same panel, wherein the other visualization is overlaid on the one or more visualizations, and wherein each visualization in the panel is visible at the same time.
However, Tappan teaches:
determining a real-time value of a metric for the file system; (Tappan col. 1, lines 7-12: dynamically grouping the content displayed on the GUI based on real-time input received by the GUI; col. 7, lines 16-30: display data entries 50 associated with a respective machine 16. The data entries 50 may include real-time measurement data received from various sensors 18 disposed on a respective machine 16, data calculated by the processor 26, or the like; col. 12, lines 13-24: dynamically re-group measurement points or types on data analysis visualizations within the workspace in real-time)
generating another visualization that represents the real-time value; and (Tappan col. 7, line 16-30: each data entry 50 may be individually selectable like the visualizations of the machines 16, such that additional information regarding the selected data entry 50 may be presented in the applicable content workspace upon selection; FIG. 5, col. 9, lines 16-26: a schematic view 110 of a visualization 112 [[[`112` missing from FIG. 5]]] for providing a number of options for grouping the data associated with the selected input; the visualization 112 may provide that the GUI 20 group the data associated with the selected input by point, by machine, by bearing, by measurement type, and the like)
displaying the one or more visualizations and the other visualization in a same panel, wherein the other visualization is overlaid on the one or more visualizations, and wherein each visualization in the panel is visible at the same time. (Tappan FIG. 5, col. 10, lines 12-22: the GUI 20 may display the analyzed data for each measurement type selected in the measurement data space 54 in a stacked or overlaid plot type, such that data associated with each measurement type may be depicted in the same data analysis workspace 46; FIGs. 10, col. 12, lines 25-36: enabling a single data analysis workspace 46 to display multiple curves (e.g., stacked, overlaid) associated with different measurement points) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the data portion management and performance metrics in Dolan as modified with the dynamically grouped data analysis content of Tappan.
In addition, both of the references (Dolan as modified and Tappan) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as tracking time-based and data for analysis purposes.
Motivation to do so would be to improve the functioning of the metric analysis and display as in Dolan as modified with the functioning of Tappan involving selection of desired data groupings and stacking/overlay of existing data. Motivation to do so would also be to allow a user to dictate how data analysis visualizations (e.g., plots) may be created in a data analysis workspace and to dynamically re-group measurement points or types on data analysis visualizations within the workspace in real-time as seen in Tappan (col. 12, lines 13-24).


Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dolan in view of Greenwood and Patel and Walsh and Lymperopoulos and Seshadri, U.S. Patent No. 8,849,809 (published September 30, 2014; hereinafter Seshadri) and State, U.S. Patent Application Publication No. 2017/0270180 (hereinafter State).

Regarding claims 3, 8, 13, and 18, Dolan in view of Greenwood and Patel and Walsh and Lymperopoulos teaches all the features with respect to claims 1, 6, 11, and 16 above including:
determining a distribution of values associated with the one or more metrics associated with the file system; (Walsh FIGs. 4A-4B, ¶ 0044 describes a time-based view of data, relevant to the claimed 'distribution of values': The dashboard also provides graphical views of the data over time (e.g., a monthly trend graphical view 430 such as a monthly trend over the past 13 months to enable year over year comparison…); ¶ 0055 described values displayed by station or area, including values for 'transactional compliance,' also relevant to the claimed 'distribution of values': Station Detail 416 may default to showing all stations 418 in the facility; Station Detail 416 contains a filter box to filter on the current dataset being viewed. The filter box filters both Area and Station)
Dolan in view of Greenwood and Patel and Walsh and Lymperopoulos does not expressly disclose:
determining a first portion of the values in the distribution that are above an upper percentile value;
determining a second portion of the values in the distribution that are below a lower percentile value; and
generating a visualization that includes one or more visual representations of the first portion of values and the second portion of values,
wherein a remaining portion of the values in the distribution are omitted from the visualization.
However, Seshadri teaches:
determining a first portion of the values in the distribution that are above an upper percentile value; (Seshadri FIGs. 5A-5D, col. 7, line 64-col. 8, lines 28: A threshold 532 is identified; All data for time entries having a score less than the threshold is removed from the graph; A second threshold 542 is identified, and all data for candidate region A 534 that has a value less than the threshold 542 is removed from the graph; see that this involves a percentage in col. 5, lines 32-42 as relevant to the claimed 'percentile values': the threshold is a percentage of a particular score selected from the scores for the time entries)
generating a visualization that includes one or more visual representations of the first portion of values … wherein a remaining portion of the values in the distribution are omitted from the visualization. (Seshadri FIGs. 5A-5D, col. 7, line 64-col. 8, lines 28: all data for candidate region A 534 that has a value less than the threshold 542 is removed from the graph; all data for candidate region B 536 that has a value less than the different threshold can be removed from the graph)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the data distribution display of Dolan as modified with the distributed data manipulation and scoring of Seshadri.
In addition, both of the references (Dolan as modified and Seshadri) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as displaying a distribution of data.
Motivation to do so would be to improve the functioning of the data distribution display of Dolan as modified with the functioning of Seshadri involving manipulation of data regions based on threshold values. Motivation to do so would also be to present users with more relevant information and to perform more accurate identification of integral data as seen in Seshadri (col. 2, lines 29-38).
Dolan in view of Greenwood and Patel and Walsh and Lymperopoulos and Seshadri does not expressly disclose:
determining a second portion of the values in the distribution that are below of a lower percentile value; 
Dolan in view of Greenwood and Patel and Walsh and Lymperopoulos and Seshadri does not expressly disclose the bolded limitation shown below:
…visual representations of the first portion of values and the second portion of values,
However, Slate teaches:
determining a second portion of the values in the distribution that are below of a lower percentile value; and (State FIGs. 4, ¶ 0078-0079: the system 104 may classify the range 410a of timestamps as a clustered portion of the first iteration graph and any remaining timestamps outside the range 410a as noise [see cluster 406 as opposed to cluster 408 in FIGs. 4, the former interpreted as a first portion and the latter interpreted as a second portion due to its smaller nature]; FIG. 9, ¶ 0103: generating the reduced set of digital content items can involve identifying and grouping the instances of content items having the user-defined annotation that were classified as noise while excluding those instances of content items having the user-defined annotation that were identified as part of one or more temporal clusters; ¶ 0072 describes number comparisons, interpreted as relevant to the claimed 'percentile' value: the system 104 can identify the identified cluster as a primary cluster 406 based on the number of timestamps included within the identified cluster as compared with one or more additional clusters identified in each of the randomized subsets 302a-c)
…one or more visual representations of the first portion of values and the second portion of values, (State ¶ 0113: I/O interface 1008 is configured to provide graphical data to a display for presentation to a user; see this in light of graphs 402 and 404 of FIGs. 4A-4B, ¶ 0075: as shown in FIG. 4B, the first iteration graph 404a includes the primary cluster 406a without including one or more of the secondary clusters 408a-b shown in the combined cluster graph 402 of FIG. 4A; ¶ 0103 describes the functioning of FIGs. 4A-4B, shown above to be graphs and thus fulfilling the claimed 'visual representation': identifying and grouping the instances of content items having the user-defined annotation that were classified as noise [relevant to second portion of values] while excluding those instances of content items having the user-defined annotation that were identified as part of one or more temporal clusters [relevant to first portion of values]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the data distribution display of Dolan as modified with the distributed data management and clustering of Slate.
In addition, both of the references (Dolan as modified and Slate) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as displaying a distribution of data.
Motivation to do so would be to improve the functioning of the data distribution display of Dolan as modified with the functioning of Slate involving manipulation of clustered data based on range determination and based on cluster properties. Motivation to do so would also be to account for increased use of various annotations or tags of time-based data as seen in Slate (¶ 0012-0013).


Claims 4, 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dolan in view of Greenwood and Patel and Walsh and Lymperopoulos and Balimidi et al., U.S. Patent Application Publication No. 2016/0269185 (hereinafter Balimidi).

Regarding claims 4, 9, 14, and 19, Dolan in view of Greenwood and Walsh and Lymperopoulos and Walsh teaches all the features with respect to claims 1, 6, 11, and 16 above but does not expressly disclose:
generating one or more legend visualizations for one or more visualizations, wherein each legend visualization is associated with a type of mark in the one or more visualizations; and
displaying a summary value for a metric value associated with the type of mark within the boundary of the one or more legend visualizations.
However, Balimidi teaches:
generating one or more legend visualizations for one or more visualizations, (Balimidi FIG. 4, ¶ 0040-0042: a legend 450 is provided that illustrates to a user with a legend column 454 and utilization percentage definition column 458 what a particular line represents)
wherein each legend visualization is associated with a type of mark in the one or more visualizations; and (Balimidi FIG. 4, ¶ 0040-0044: the utilization variance is represented by using a solid line for zero utilization and a very highly dashed (or small dash length or line segment length) line for upper ranges of utilization, such as 80 to 100 percent; the higher number of dashes or shorter dash or line segment length indicates a higher utilization; differing colored gaps can be used to practice the invention; the inactive links are drawn with a continuous line (no dash and no movement being provided as is explained below) with links that are mostly unused having long dashes (such as 100 pixel or longer segments) and links with the most activity having short dashes (such as 20 pixel or shorter line segments))
displaying a summary value for a metric value associated with the type of mark within the boundary of the one or more legend visualizations. (Balimidi FIG. 4, ¶ 0040-0044: the utilization variance is represented by using a solid line for zero utilization and a very highly dashed (or small dash length or line segment length) line for upper ranges of utilization, such as 80 to 100 percent; the higher number of dashes or shorter dash or line segment length indicates a higher utilization; see Balimidi FIG. 4 indicating values of '80 to 100,' '60 to 80,' etc. as relevant to the claimed 'summary value')
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the data distribution display of Dolan as modified with the data display information of Balimidi.
In addition, both of the references (Dolan as modified and Balimidi) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as displaying data and management of related metadata.
Motivation to do so would be to improve the functioning of the data distribution display of Dolan as modified with the functioning of Balimidi involving user-friendly display of data and metadata values. Motivation to do so would also be to allow tracking of many more detailed performance parameters and to automatically change to provide greater detail provided by more detailed measurements as seen in Balimidi (¶ 0010).


Claims 5, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dolan in view of Greenwood and Patel and Walsh and Lymperopoulos and Haynes et al., U.S. Patent No. 8,341,540 (published December 25, 2012; hereinafter Haynes).

Regarding claims 5, 10, 15, and 20, Dolan in view of Greenwood and Patel and Walsh and Lymperopoulos teaches all the features with respect to claims 1, 6, 11, and 16 above including:
determining one or more other metric partition values based on the one or more values and the one or more metric partitions, (Dolan col. 61, line 56-col. 62, line 21: an embodiment may select a density metric such as a number of I/Os (or I/O rate) per GB (or other unit of storage); the metric may be the random read miss density (RRM density) which may be represented as the number of random read misses (or rate of RRMs) per GB or other unit of storage [other unit of storage relevant to the claimed 'metric partitions'])
generating a visualization based on a difference between the one or more other metric partition values and the one or more metric partition values. (Walsh FIGs. 4, ¶ 0046: As shown in FIGS. 4A and 4B, various metrics are displayed within each category. In these examples, each category contains the title of the category, a facility's month-to-date daily average calculated metric, and a metric for the percent change of this daily average from last month's daily average; ¶ 0055: The columns shown in FIGS. 4A and 4B are ... Change; Change is the percent change between the prior month and the month selected; see this relevant to the claimed 'difference' in light of FIGs. 4; FIG. 4A shows fifth column 'Change' under Station Detail, sixth column 'On Hand Change' under Item Detail; FIG. 4B shows fifth column 'Change' under Station Detail, seventh column 'Transaction Compliance Change' under Item Detail)
Dolan in view of Greenwood and Patel and Walsh and Lymperopoulos does not expressly disclose:
wherein the one or more other metric partition values are determined subsequent to the one or more metric partition values; and
However, Haynes teaches:
wherein the one or more other metric partition values are determined subsequent to the one or more metric partition values; and (Haynes col. 9, line 51-col. 10, line 38: one or more attributes may be selected for the purposes of filtering and that the one or more attributes may be selected manually (e.g., by the viewer or a system administrator) or automatically (e.g., by default) [interpreted as automatic selection occurring more quickly than manual selection traditionally does]; FIG. 11, col. 14, lines 16-59: a spark line, such as spark line 1130, may be generated and displayed by the visualization service 355; generate [shows subsequent determination] and display a spark line, such as spark line 1135, representing errors occurring over a specific time segment within the metrics data stream 1157; multiple spark lines may be provided by the detail metric bar display 1156)
Haynes also teaches:
generating a visualization based on a difference between the one or more other metric partition values and the one or more metric partition values. (Haynes FIG. 5, col. 9, line 51-col. 10, line 38: the paths followed by "existing customers" 510 may be compared to the paths followed by "new customers" 515, for example, in order to the compare the differences in behaviors among such users; Non-limiting illustrative examples of attributes associated with a user or a user's behavior may include type of user, age of user, prior purchase amount for user, purchase total for user; see also FIG. 11, col. 14, lines 16-59: a spark line, such as spark line 1130, may be generated and displayed by the visualization service 355; generate and display a spark line, such as spark line 1135, representing errors occurring over a specific time segment within the metrics data stream 1157; multiple spark lines may be provided by the detail metric bar display 1156 to illustrate relationships between different metrics, for example, an increase in errors may lead to a decrease in orders) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the data distribution display of Dolan as modified with the object visualization and spark lines of Haynes.
In addition, both of the references (Dolan as modified and Haynes) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as displaying data and management of related metadata.
Motivation to do so would be to improve the functioning of the data distribution display of Dolan as modified with the functioning of Haynes involving spark line and spark line metric interplay. Motivation to do so would also be to implement improved methods for graphical representations and related information as seen in Haynes (col. 3, lines 16-53).

Response to Arguments
Applicant’s arguments, see pp12-13 of Remarks 07/12/2022 included in the RCE of 08/17/2022, with respect to the interpretation of claims 16-20 under 35 U.S.C. 112(f) have been fully considered and are persuasive. The changes to the language to cancel “transceiver,” leaving the “memory” and the “processor” elements, allow the claims to be viewed in light of solely 35 U.S.C. 101. 

A portion of Applicant’s arguments, see p14 of Remarks 07/12/2022 included in the RCE of 08/17/2022, with respect to the rejection(s) of claim(s) 1, 6, 11, and 16 under 35 U.S.C. 103 have been fully considered but are not persuasive.

Applicant argues (Remarks p14) that the cited portions of Walsh do not teach generating visualizations based on aggregations of values for metric partitions, as the plain meaning of “aggregation” is an assemblage or gathering of elements that are added together in whole and a “summation” is generally understood as a value that represents multiple elements.

In response to Applicant’s arguments, Walsh does indeed generating visualizations based on the aggregation of one or more metric partition values for each of the set of metric partitions, as required by independent claims 1, 6, 11, and 16.
The Applicant refers to an “aggregation” referring to an assemblage or gathering of elements that are added together in whole; the language “added together in whole” aligns with the term “summation,” which is also called a “sum” and is the result of adding numbers or quantities.
Further, cited potions of Walsh include FIG. 5, ¶ 0068, which refers to summation data such as inventory data 540 and/or transaction data 542, providing in the same sentence an example of this data being aggregated to daily item, and/or device sums.
As a result, Walsh does refer to the claimed aggregations by reciting within its specification aggregations and summations.

Applicant’s remaining arguments with respect to the rejection(s) of claim(s) 1, 6, 11, and 16 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 including newly incorporated reference Lymperopoulous.

The dependent claims remain rejected at least by virtue of their dependence on rejected base claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        September 6, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164